Citation Nr: 0602263	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-28 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
testicular atrophy as the result of mumps.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1952 to September 
1954.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, in February 2004, which denied the claim for 
service connection for testicular atrophy.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in October 
2005, a transcript of which is on record.

In the February 2004 decision, the RO continued its denial of 
service connection for testicular atrophy without considering 
whether new and material evidence had been submitted.  
However, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

Because the RO has afforded the veteran a greater review on 
the merits of his claims than was otherwise warranted, the 
Board does not believe the veteran will be prejudiced by 
deciding his case at this time on a new and material basis.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The RO denied entitlement to service connection for 
testicular atrophy due claimed as a result of the mumps in 
March 2002.  The veteran was notified of that decision and 
did not appeal.

3.  The evidence submitted subsequent to the March 2002 
decision is not new and material in that it is cumulative of 
evidence previously submitted to agency decisionmakers, does 
not relate to an unestablished fact necessary to substantiate 
the claim and raise a reasonable possibility of 
substantiating the claim.



CONCLUSION OF LAW

The March 2002 rating decision in which the RO denied 
entitlement to service connection for testicular atrophy 
disability is final; new and material evidence has not been 
received; and the claim is not reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. § 20.1103 (2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a November 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as an August 2004 Statement of the 
Case (SOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service separation examination, a medical statement 
dated in January 2000, lay statements, and a hearing 
transcript.  The RO also contacted the NPRC to obtain 
additional service medical records.  It was also noted that 
the veteran's service medical records were likely destroyed 
by the 1973 fire at the National Personnel Records Center 
(NPRC), in St. Louis, Missouri.  Morning Reports and medical 
treatment records in the custody of the Office of the Surgeon 
General (SGO) for the veteran's claimed treatment for the 
mumps in 1953, were subsequently requested through NPRC.  
However, it was determined that no such records exist. In 
addition, the veteran noted that he was unable to contact the 
private physician who conducted his testicular surgery, and 
the hospital did not have records going back that far.  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Factual Background

A March 2002 rating decision determined that service 
connection was not warranted for testicular atrophy claimed 
as a result of the mumps in service.  In reaching this 
decision, the RO considered his service separation 
examination, the January 2000 letter from the veteran's 
private physician, and the statements of the veteran 
regarding the course of his mumps in service.
  
Service medical records are comprised of a discharge 
examination, which is negative for indicia of testicular 
malformation or atrophy.

A letter from a private physician, dated in January 2000, 
notes the veteran reporting a history of "loss of his right 
testicle in service."  The physician reported the veteran's 
reported history of suffering from the mumps, the veteran's 
testicles swelling, then the right testicle subsequently 
shrinking, and subsequent removal of the right testicle.  The 
physician noted the current absence of veteran's right 
testicle.  He stated, "My assessment is that he did lose his 
testicle secondary to mumps while fighting for our Country in 
Korea in 1953."  

In November 2003, the veteran requested that his claim be 
reopened.  To support his claim he submitted a lay statement 
from his sisters.  An October 2003 letter states that the 
veteran had mumps in Korea, and that the mumps "went down on 
him."  A second statement of the same date from the veteran's 
other sister reiterates the prior comments and adds that the 
veteran was hospitalized "for a while."

On his VA Form 9 (substantive appeal) received in August 
2004, the veteran stated that he was stationed in Korea and 
became ill with the mumps.  He added that he was hospitalized 
for two weeks.  He also noted that morning reports should 
indicate that he was detached from his unit and attached to 
the 25th Station Hospital in Taegu, Korea.  A statement from 
the veteran's representative, received in August 2005, noted 
that the veteran was taken by ambulance to the 45th Medical 
station and then flown after two days to the 25th Station 
Hospital at Taegu, South Korea.  

During his October 2005 Travel Board hearing, the veteran's 
representative contended that the veteran did have the mumps 
in service and was hospitalized for this condition at that 
time.  The veteran also stated that his testicle was normal 
at the time of his entrance examination.  He testified that 
he went to sick call one morning in 1953, where he was told 
he had the mumps.  He stated that after being flown to a 
hospital, he was packed in ice for two days, in an effort to 
break his temperature.  The veteran reported a swelling and 
subsequent atrophy of his testicle.  

The veteran also testified that he first noticed the 
testicular atrophy after service.  He added that a doctor 
noticed it first, and that it previously appeared normal.  
The veteran indicated that the physician who removed his 
testicle had since died.  He testified that the surgery took 
place after service, but could not recall the date.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2002).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2004).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

The veteran's service records are presumed destroyed by the 
July 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, and thus, further attempts to obtain 
them would be futile.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991) (heightened obligation to explain findings 
and carefully consider benefit of the doubt rule where 
government records presumed destroyed.)

As noted above, the March 2002 rating decision denied service 
connection for testicular atrophy as a result of mumps.  The 
veteran did not appeal and that decision is final.  That 
decision considered the veteran's contentions of having 
suffered from the mumps in service which caused testicular 
swelling at the time.  That decision also considered the 
separation examination showing no genitourinary abnormalities 
or history of the mumps, and the January 2000 letter from the 
veteran's private physician purporting to link the current 
testicular absence (following removal of the atrophic 
testicle) to mumps in the service.  

The evidence received since that denial consists of lay 
statements from the veteran's sisters stating that he had the 
mumps in the service which "went down on him," and the 
veteran's reiteration orally and in writing of the course of 
his mumps in service.  

The Board finds the evidence submitted since the last denial 
is merely cumulative of the evidence previously considered.  
The March 2002 decision considered the contentions that the 
veteran suffered from the mumps in service, and the 
statements by the veteran's sisters are based on that history 
from the veteran, not based upon actually witnessing the 
condition.  Even if these statements can be deemed to be new 
evidence, they are not material, in that they do not raise a 
reasonable possibility of substantiating the claim.  In this 
regard, they do not establish that the veteran suffered 
testicular atrophy in service.  As such, the evidence is not 
new and material, and the claim is not reopened.  

Further, even assuming for the sake of argument that the 
evidence submitted was deemed both new and material, the 
separation examination reveals no evidence of testicular 
problems or mumps in service, and the veteran testified that 
he did not notice testicular atrophy until after service.  
Moreover, he testified that his testicle was removed after 
service as well.  The private physician's statement linking 
the testicular condition to service was based on a history 
that the testicle atrophied in service, which is not shown by 
the separation examination.  The fact that the veteran's 
statements concerning the etiology of his testicular atrophy 
and removal were transcribed by health care providers does 
not turn such statements into competent medical evidence.  As 
the court has noted, "[e]vidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence'..."  Leshore v. Brown, 8 Vet. 
App. 406, 410 (1995).  Thus, even if the evidence submitted 
were considered to be new and material, the preponderance of 
the evidence is against a finding that the veteran suffered 
testicular atrophy as a result of mumps in service.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz, 274 F. 3d at 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for testicular atrophy as a result of mumps is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


